Effective immediately, the sub-section entitled "Portfolio Manager(s)" beneath the main heading "Summary of Key Information" is restated in its entirety as follows: Portfolio Manager(s) Portfolio Manager Since Title David A. Antonelli Vice Chairman of MFS Kevin M. Dwan Investment Officer of MFS As of March 31, 2015, the above chart will be restated as follows: Portfolio Manager Since Title David A. Antonelli Vice Chairman of MFS Matthew Barrett March 2015 Investment Officer of MFS Kevin M. Dwan Investment Officer of MFS Effective immediately, the sub-section entitled "Portfolio Manager(s)" beneath the main heading "Management of the Fund" is restated in its entirety as follows: Portfolio Manager(s) Information regarding the portfolio manager(s) of the fund is set forth below. Further information regarding the portfolio manager(s), including other accounts managed, compensation, ownership of fund shares, and possible conflicts of interest, is available in the fund’s SAI. Portfolio Manager Primary Role Five Year History David A. Antonelli Portfolio Manager Employed in the investment area of MFS since 1991 Kevin M. Dwan Portfolio Manager Employed in the investment area of MFS since 2005 As of March 31, 2015, the above chart will be restated as follows: Portfolio Manager Primary Role Five Year History David A. Antonelli Portfolio Manager Employed in the investment area of MFS since 1991 Matthew Barrett Portfolio Manager Employed in the investment area of MFS since 2000 Kevin M. Dwan Portfolio Manager Employed in the investment area of MFS since 2005 1007639 1 FGF-PM-SUP-062414
